                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


    IN RE FIRSTENERGY SOLUTIONS CORP.,                                   Case No. 18-50757-AMK
    ET AL.,1
                                                                         Chapter 11
          Debtors

                                                                         Honorable Alan M. Koschik


    FIRSTENERGY SOLUTIONS CORP.,

          Plaintiff,
                                                                         Adversary Proceeding 18-5100
    V.

    BLUESTONE ENERGY SALES CORP.,

          Defendant.



         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Bridget A. Franklin of the law firm of Brouse McDowell,

LPA, 388 South Main Street, Suite 500, Akron, Ohio 44311, hereby enters an appearance as co-

counsel for the plaintiff, FirstEnergy Solutions Corp., in the above-captioned adversary

proceeding. As such, the undersigned attorney and law firm hereby enter their appearance

pursuant to Bankruptcy Rule 9010(b), to the extent it applies to the adversary proceeding, and

request copies of all notices and pleadings filed herein. Unless filed and served via the Court's

ECF system, all such notices should be addressed as follows:

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
address is: 341 White Pond Dr., Akron, OH 44320.

                                                          1


18-05100-amk           Doc 31      FILED 10/25/19             ENTERED 10/25/19 15:32:46                Page 1 of 3
                                      Bridget A. Franklin, Esq.
                                      BROUSE McDOWELL, LPA
                                      388 South Main Street, Suite 500
                                      Akron, Ohio 44311
                                      Phone: (330) 535-5711
                                      Facsimile: (330) 253-8601
                                      bfranklin@brouse.com

       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

notices of any application, complaint, demand, hearing, motion, petition, pleading or request,

whether formal or informal, written or oral, and whether transmitted or conveyed by mail,

e-mail, delivery, telephone, telegraph, telex or otherwise filed with regard to the above case and

proceedings therein.



                                                       Respectfully submitted,

                                                       /s/ Bridget A. Franklin
                                                       Bridget A. Franklin (0083987)
                                                       BROUSE MCDOWELL, LPA
                                                       388 S. Main Street, Suite 500
                                                       Akron, Ohio 44311
                                                       Telephone: (330) 535-5711
                                                       Facsimile: (330) 253-8601
                                                       bfranklin@brouse.com

                                                       Co-Counsel for Plaintiff, FirstEnergy
                                                       Solutions Corp.




                                                 2


18-05100-amk       Doc 31     FILED 10/25/19         ENTERED 10/25/19 15:32:46         Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Notice of Appearance and Request for

Notices and Papers was served on this 25th day of October, 2019, via the court’s Electronic Case

Filing System on these entities and individuals who are listed on the court’s Electronic Mail

Notice List:


   •   Kate M. Bradley kbradley@brouse.com, tpalcic@brouse.com;mmiller@brouse.com
   •   Richard Alan Getty rgetty@gettylawgroup.com, astith@gettylawgroup.com;
       tezzell@gettylawgroup.com;menglish@gettylawgroup.com;
       klambert@gettylawgroup.com
   •   United States Trustee (Registered address)@usdoj.gov



                                                      /s/ Bridget A. Franklin
                                                      Bridget A. Franklin (0083987)
                                                      BROUSE MCDOWELL, LPA
                                                      388 S. Main Street, Suite 500
                                                      Akron, Ohio 44311
                                                      Telephone: (330) 535-5711
                                                      Facsimile: (330) 253-8601
                                                      bfranklin@brouse.com




                                                3


18-05100-amk      Doc 31     FILED 10/25/19         ENTERED 10/25/19 15:32:46         Page 3 of 3
